COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-14-00129-CV


GEORGE E. ("TRAE") FOWLER, III,                                  APPELLANTS
TF MANAGEMENT CO., LLC,
GENERAL PARTNER OF NTX
LAND DEVELOPMENT, LP, AND
NTX LAND DEVELOPMENT, LP.

                                           V.

NORTH TEXAS LAND                                                   APPELLEES
DEVELOPMENT, A JOINT
VENTURE, AND HENRY RAHMANI,
INDIVIDUALLY


                                       ------------

          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                       ------------

      We have considered “Appellants’ Motion To Dismiss.”       It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: June 12, 2014




                                      2